Case 2:19-cv-11558-GCS-RSW ECF No. 74 filed 09/21/20   PageID.356   Page 1 of 5




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


MICHAEL MOHAMMED SALAMI,

                 Plaintiff,
                                           Case No. 19-CV-11558
      vs.
                                           HON. GEORGE CARAM STEEH
TRUMBLEY, et al.,

              Defendants.
_____________________________/

             ORDER ACCEPTING MAGISTRATE JUDGE'S
            REPORT AND RECOMMENDATION [ECF No. 66]

      Plaintiff Michael Mohammed Salami filed this pro se civil rights action

on May 28, 2019. Defendant Brian Trombley filed a motion for summary

judgment (ECF No. 52) which was referred to the Magistrate Judge for a

Report and Recommendation (“R & R”). The basis of defendant’s motion

was that plaintiff failed to properly exhaust his claims through the MDOC’s

grievance process. The Magistrate Judge found that plaintiff did properly

exhaust and recommended that defendant’s motion be denied.

      Defendant timely filed two objections to the R & R. When ruling on

objections to an R & R, the court conducts a de novo review of the portions

of the R & R to which a party has filed specific objections. See 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b); Smith v. Detroit Fed'n of Teachers, Local
                                     -1-
Case 2:19-cv-11558-GCS-RSW ECF No. 74 filed 09/21/20      PageID.357    Page 2 of 5




231, 829 F.2d 1370, 1373 (6th Cir. 1987). On the other hand, general

objections, or ones that merely restate arguments previously presented to

the magistrate judge, are not valid objections and are “tantamount to a

complete failure to object.” Cole v. Yukins, 7 F. App'x 354, 356 (6th Cir.

2001).

      1. Exhaustion

      Defendant’s first objection is that in Grievance SRF-0293, Salami did

not allege any threats by Trombley, any provocations by Trombley, or any

fights with her cellmate as alleged in her complaint. Therefore, defendant

maintains that Salami did not allege a violation of a policy and thus failed to

exhaust administrative remedies against Trombley. These arguments,

previously made before the Magistrate Judge, were considered and

addressed in the R & R.

      The purpose of a grievance is to give prison officials fair notice of the

conduct that underlies the Plaintiff’s legal claim. Jones v. Bock, 549 U.S.

199, 219 (2007). “[T]he exhaustion requirement does not require a

prisoner's grievance to allege a specific legal theory or facts that

correspond to all the required elements of a particular legal theory.

Rather, it is sufficient for a court to find that a prisoner's [grievance] gave

prison officials fair notice of the alleged mistreatment or misconduct that


                                       -2-
Case 2:19-cv-11558-GCS-RSW ECF No. 74 filed 09/21/20       PageID.358    Page 3 of 5




forms the basis of the constitutional or statutory claim made against a

defendant in a prisoner's complaint.” Green v. Miller, 2014 WL 1846063,

at *4–5 (E.D. Mich. May 8, 2014) (citing Burton v. Jones, 321 F.3d 569, 575

(6th Cir.2003), abrogated in part on other grounds by Jones, 549 U.S. at

217)).

      In Grievance SRF-0293, Salami stated that Trombley abused his

power to enforce a direct order on March 18, 2019 when “he moved me

into a room w/ an inmate who didn’t like gays.” Salami states that

Trombley “knew [the] safety risk involved and then deliberately disregarded

the risk.” Salami describes asking Trombley for protection – “I then went

downstairs to tell [Trombley] I can’t lock with him for safety reasons.” The

court concludes that the facts Salami included in her grievance were

sufficient to give the prison authorities fair notice of Trombley’s conduct as

well as to satisfy the exhaustion requirement.

      2. Eighth Amendment Claim

      Second, defendant contends that the claims exhausted against him

are limited to the allegations explicitly set forth in plaintiff’s Step I grievance.

Defendant argues that Salami’s allegations of verbal harassment from her

cellmate, without more, cannot sustain an Eighth Amendment failure-to-

protect claim. Salami’s grievance alleges more than verbal harassment by


                                        -3-
Case 2:19-cv-11558-GCS-RSW ECF No. 74 filed 09/21/20     PageID.359   Page 4 of 5




a cellmate. The grievance alleges that Trombley knowingly failed to act on

a risk that Salami would be assaulted by her new cellmate. Salami used

phrases including: “known hostile room that could endanger me”, “known

safety risk”, “deliberately disregarded the risk”, and “new guy . . . refused

entry to me.” As found by the Magistrate Judge, this type of conduct is the

gravamen of an Eighth Amendment “failure to protect” claim. R & R at 8

(citing Farmer v. Brennan, 511 U.S. 825, 837 (1994) (prison official must

both “know[ ] of and disregard[ ] an excessive risk to inmate health or

safety.”)).

      Now, therefore, for the reasons stated in this opinion and order,

      IT IS HEREBY ORDERED that defendant’s objections are

OVERRULED.

      IT IS HEREBY FURTHER ORDERED that the Report and

Recommendation [ECF No. 66] is accepted by the Court.

      IT IS HEREBY FURTHER ORDERED that defendant’s motion for

summary judgment [ECF No. 52] is DENIED.

Dated: September 21, 2020
                                     s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE




                                      -4-
Case 2:19-cv-11558-GCS-RSW ECF No. 74 filed 09/21/20               PageID.360   Page 5 of 5




                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                  September 21, 2020, by electronic and/or ordinary mail and
                        also on Michael Mohammed Salami #879045,
                    Carson City Correctional Facility, 10274 Boyer Road,
                                    Carson City, MI 48811.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                           -5-
